TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00332-CR


                                 Clifton Hennington, Appellant

                                                 v.

                                  The State of Texas, Appellee




            FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
    NO. CR-14-0271, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due February 21, 2017. On counsel’s

motions, the time for filing was extended to July 6, 2017. Appellant’s counsel has now filed a

fourth motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than August 7, 2017. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on July 18, 2017.



Before Justices Puryear, Field, and Bourland

Do Not Publish